Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.

This communication is in response to the amendment claims filed on 01/22/2021. Claims 1-2, 4-15, 17-20 are pending.

Allowable Subject Matter

Claims 1-2, 4-15, 17-20 are allowed over the prior art. 
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claim, taken in combination with all of the claimed features, in such a manner that rejection under 35 U.S.C. 102 or 103 would not be proper. 
In regard to independent claims 1 and 14, the closest prior art Bailey (US20170045758A1, cited on record), Smith (US20080088791A1, cited on record), Smith (US20030169399A1).
Bailey is relates to an eyeglass accessory that is configured to receive eyeglasses such that the eyeglass accessory can provide for shaded lenses or protection of the eyeglasses from the sun, contamination, and/or scratches. A flexible eyewear assembly comprising: a first rigid frame portion have a first opening; a second rigid frame portion having a second opening; a flexible component comprising: a flexible bridge portion having a first end and a second end opposite the first end; a first flexible lens retainer extending from the first end of the flexible bridge portion; and a second flexible lens retainer extending from the second end of the flexible bridge portion; wherein the first and second flexible lens retainers follow and engage the interior periphery of the first and second openings in the rigid frame portions to be interposed between the first and second rigid frame portions and first and second lenses to retain the first and second lenses in the openings, as in claim 1, and further teaches A flexible component for eyewear, the flexible component comprising: a flexible bridge portion having a first end and a second end opposite the first end; a first flexible lens retainer extending from the first end of the flexible bridge portion; and a second flexible lens retainer extending from the second end of the flexible bridge portion; wherein the first and second flexible lens retainers are sized to follow and engage the interior periphery of first and second openings in first and second rigid frame portions to be interposed between the first and second rigid frame portions and first and second lenses to retain the first and second lenses in the openings, as in claim 14. 
Smith relates to eyewear, and more particularly, to an eyewear assembly that incorporates an auxiliary lens assembly for removable attachment to a primary lens assembly by means of magnetic attraction. Further teaches an eyewear, with a rigid frame, as in claim 1, and 14.
Smith relates to deformable lenses, particularly for use in eyeglasses for older people. Teaches a flexible eyewear assembly (Figs. 1, 5c,5d; frame e.g. 1 [0024], [0028]) comprising: a first rigid frame portion have a first opening (See Fig. 5c, 5d; wire e.g. 12); a second rigid frame portion having a second opening (See Fig. 5c, 5d; wire e.g. 12); a flexible component comprising (see Figs, frame e.g. 1);  a flexible bridge portion having a first end and a second end opposite the first end (see Figs, frame e.g. 1); a first flexible lens retainer extending from the first end of the flexible bridge portion; and a second flexible lens retainer extending from the second end of the flexible bridge portion; wherein the first and second flexible lens retainers follow and engage the interior periphery of the first and second openings in the rigid frame portions to be interposed between the first and second rigid frame portions and first and second lenses to retain the first and second lenses in the openings; wherein the first and second rigid frame portions are embedded in and pass through the first and second flexible lens retainers at points adjacent the flexible bridge portion to hold the eyewear assembly together by coupling the first and second rigid frame portions together, while providing flexibility of the assembly via the flexible bridge portion therebetween, as claim 1, however the prior art does not say or disclose that the frame portion e.g. wire 12 is made of a rigid material.  Further, teaches a flexible component for eyewear, the flexible component (Figs. 1, 5c,5d; frame e.g. 1 [0024], [0028]) comprising: a flexible bridge portion having a first end and a second end opposite the first end (see Figs, frame e.g. 1); a first flexible lens retainer extending from the first end of the flexible bridge portion (see Figs, frame e.g. 1); and a second flexible lens retainer extending from the second end of the flexible bridge portion (see Figs, frame e.g. 1); wherein the first and second flexible lens retainers are sized to follow and engage the interior periphery of first and second openings in first and second rigid frame portions (See Fig. 5c, 5d; wire e.g. 12) to be interposed between the first and second rigid frame portions and first and second lenses to retain the first and second lenses in the openings; and wherein the first and second rigid frame portions are embedded in and pass through the first and second flexible lens retainers at points adjacent the flexible bridge portion to hold the eyewear assembly together by coupling the first and second rigid frame portions together, while providing flexibility of the assembly via the flexible bridge portion therebetween, as in claim 14, however the prior art does not say or disclose that the frame portion e.g. wire 12 is made of a rigid material.

However, the prior art of record taken alone or in combination does not teach or render obvious over the claimed features of the claims 1 and 14 including, “wherein the first and second rigid frame portions are embedded in and pass through the first and second flexible lens retainers at points adjacent the flexible bridge portion to hold the eyewear assembly together by coupling the first and second rigid frame portions together, while providing flexibility of the assembly via the flexible bridge portion therebetween”. 
Claims 2, 4-13 are allowed due to their dependency on claim 1.
Claims 15, 17-20 are allowed due to their dependency on claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US8104890B2, Blanshay et al., related to eyewear, particularly to ballistic protective eyewear, provisions provided by the protective eyewear to mount inner lenses, and ventilation and structure of protective eyewear frames).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US5802622A, Baharad et al., related to the field of eye protection and is concerned with multi-function protection goggles).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US9326893B2, Wang-Lee., related to a goggle structure with related components which can be inserted into each other by vertical engagement or by a predetermined segment thereof).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US5657106A, Herald, Jr. et al., related to a safety goggle including corrective lenses in which the corrective lenses are mounted within the goggle assembly without the use of any accessory mounting means).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872
                                                                                                                                                                                             

/MARIN PICHLER/Primary Examiner, Art Unit 2872